Citation Nr: 0612042	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  01-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a low back disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 1964 to April 1965.  He served in the National Guard 
from August 1964 to August 1970 and had various periods of 
inactive duty for training (INACDUTRA) during that time  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that his current low back disability 
is due to an injury in June 1970 while on drill in the Army 
National Guard and that he saw a doctor and was treated with 
medication shortly thereafter.  The Board initiated its own 
development of the claim on appeal in December 2002, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002), codified at 38 C.F.R. § 19.9(a)(2) (2002), to include 
a request for additional medical records pertaining to any 
and all periods of ACDUTRA and INACDUTRA.  Under 38 C.F.R. § 
19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the Board's development 
regulations, specifically 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans, et al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In light of the Federal Circuit's holding in Disabled 
American Veterans, supra, the Board remanded the case to the 
RO for the additional development in September 2003, 
including readjudication that considered any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation..  
Subsequent searches have disclosed service medical records 
for the veteran's period of ACDUTRA from October 1964 to 
April 1965, as well as personnel records for his National 
Guard service from August 1964 to August 1970.  However, the 
record remains devoid of any ACDUTRA or INACDUTRA medical 
record confirming the veteran's alleged low back injury; 
requests to the state National Guard, the retired records 
center in St. Louis, Missouri, and the military base hospital 
have all had negative responses.  

Notwithstanding VA's repeated attempts to obtain the putative 
medical evidence, the Board finds that there are procedural 
defects that must be cured before appellate review of the 
claim for service connection for a low back disability.  The 
procedural history and applicable law are summarized below.

In February 2000, the RO wrote to the appellant and told him 
what was needed for a "well grounded claim".  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  This law eliminated the requirement for a well 
grounded claim and redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, to include 
notifying the appellant and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  Subsequent decisions by the United States 
Court of Appeals for Veterans Claims (Court) noted and 
explained the requirements of the law and regulations 
codifying and implementing the VCAA.  

In Pelegrini v. Principi, 18 Vet App 112, 120, 121 (2004) the 
Court held, in part, that a VCAA notice, consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2005).  

Subsequent relevant Court decisions included the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, wherein the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the AMC/RO should ensure that 
the proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that is provided includes informing the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
for his low back disability, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.  

In short, upon consideration of the cited legal authority and 
following a review of the record, the Board finds that the 
veteran has not been provided adequate notice.  The Appeals 
Management Center (AMC)/RO should ensure that all additional 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2005).

Turning next to the duty to assist, the Board notes that, in 
October 2001, the appellant specifically requested a VA 
examination and medical opinion.  At his January 2002 RO 
hearing, the hearing officer indicated that a VA examination 
would be provided.  While there is no in-service evidence of 
a low back injury and repeated attempts to obtain such 
evidence has been unsuccessful, in view of the RO's 
commitment, the appellant should be provided a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Further, a Social Security Administration (SSA) decision, 
dated in July 2003 notified the veteran that he had been 
determined to be disabled as on September 2002.  The Court 
has repeatedly held that when VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  See also 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159.  The AMC/RO should 
provide the appellant written 
notification specific to his claim for 
service connection of a low back 
disability of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim on appeal.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

The AMC/RO's notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
include an explanation as to the 
information or evidence needed to 
establish the underlying service 
connection claim and disability ratings 
and effective dates for the claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the appellant's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  The AMC/RO should schedule the 
appellant for a VA examination of his 
back.  The claims folder should be made 
available to the examiner for review.  
Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
answer the following question:  Is it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
low back disability that may be present 
was caused by an alleged injury in June 
1970 while on drill in the Army National 
Guard.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician should provide a rationale 
for any opinion expressed.  If the 
question presented is too speculative to 
answer, the physician should so indicate. 

4.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

5.  The AMC/RO should then readjudicate 
the claim for service connection for a low 
back disability in light of any evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





